Order reversed upon the dissenting opinion of Beldock, P. J., at the Appellate Division and the judgment of the County Court of Rockland County reinstated. No opinion.
Concur: Chief Judge Desmond and Judges Dye, Van Voorhis and Burke. Judges Fuld, Froessel and Foster dissent and vote to affirm in the following memorandum: We believe that the Appellate Division was correct in reversing defendant’s conviction on the authority of People v. Randall (9 N Y 2d 413). In our view, we may reach a different conclusion only by repudiating our carefully considered decision in that case.